DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-17, and 20 of U.S. Patent No. 10459098. Although the claims at issue are not identical, they are not patentably distinct from each other because the previous claim reads on the new claim.

10459098
17/106,549
1.) A method for automatically correlating geologic tops using at least one processor, the method comprising:







receiving 
a first well log of a first well bore and at least a second well log of a second well bore;

receiving at least one seed pick designating a particular sequence of data 
in the first well log as a well top;

determining, by the processor, at least one neighbor for each well log; and








defining, by the processor, 
a highest confidence series of well top picks by retrieving a highest confidence pick wherein the confidence of the pick is a non-increasing function of path length from the at least one seed and a non-increasing function of a quality of the pick, 

determining a new pick by performing correlation on each neighbor of the well log, 

assigning the new pick a pick quality value and generating the highest confidence series of well top picks; and

displaying, on a display connected to the processor, a result of generating the highest confidence series of well top picks.

2.) An apparatus comprising  at least one tangible, non-transitory computer readable media that stores instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising:


identifying 
a first well log of a first well bore and at least a second well log of a second well bore;

receiving at least one seed pick designating data
 in the first well log as a well top;

determining at least one neighbor for each of the first and second well logs 

based at least in part on the at least one seed pick; (examiner notes this is redundant as the well logs came from the seed pick so are inherently based in part on them)
executing an iterative process that comprises:
identifying 
a highest confidence pick based on 


a path length from the at least one seed pick and a quality of the seed pick,


determining a new well top pick by performing a correlation on each neighbor of the well log, and

assigning the new well top pick a pick quality value; and generating a highest confidence series of the new well top picks.
2.) wherein performing correlation further comprises performing dynamic time warping on each neighbor of the well log.
3.) wherein performing correlation further
comprises performing dynamic time warping on each neighbor of the well log.
3.) displaying the first well log and the at least second well log and
 selecting, by a user,
 a seed pick for the display of the first well log and the at least second well log.
4.) displaying the first well log and the at least second well log; and
identifying a selection, by a user,
 a seed pick for the display of the first well log and the at least second well log.
4.) wherein receiving at least one seed pick further comprising
 assigning a high confidence value to the at least one seek pick.
5.) wherein the operations further comprise 
assigning a high confidence value to the at least one seed pick.
5.) wherein selecting the seed pick further comprises assigning a high confidence value to the at least one seek pick.
6.) wherein the operations further comprise assigning a high confidence value to the at least one seed pick.
7.) wherein determining at least one neighbor for each well log comprises 

adding each well log to a complete weighted graph, 


wherein each well log is represented by a vertex, and each edge weight represents a distance between a first well log and a second well log and determining at least one neighbor for each vertex.
8.) wherein the operation of determining at least one neighbor for each well log comprises:
adding each well log to a complete weighted graph that comprises at least one vertex and at least one edge, 
(redundant based on below)
wherein each well log is represented by a vertex and each edge weight represents a distance between a first well log and a second well log; and determining at least one neighbor for each vertex.
8.) wherein
 receiving the first well log and the at least second well log further comprises 

selecting, by a user, the first well log and the at least second well log.
9.) wherein the operation of
 receiving the first well log and the at least second well log further comprises identifying a 
selection, by a user, of the first well log and the at least second well log.
9.) wherein the determining at least one neighbor for each well log further comprises using Delaunay triangulation.
10.) wherein the operation of determining at least one neighbor for each well log further comprises using a triangulation algorithm.
10.) A method for automatically correlating geologic tops using at least one processor, the method comprising:





receiving 
(20.) “selecting, by a user, the first well log and the at least second well log”)

a first well log and at least a second well log;

receiving 

(18.) “a user to select the seed pick for the display”

at least one seed pick 
designating a particular sequence of data in the first well log as a well top;

adding, 
by the processor,
the at least one seed pick to a confidence priority queue,
 wherein the confidence priority queue is configured to assign a priority 

based on a confidence value and wherein at least one seed pick is assigned a maximum priority and wherein the confidence value of the pick is a non-increasing function of path length from the at least one seed and a non-increasing function of a quality of the pick;

determining, by the processor, 
at least one neighbor for each well log; and 


defining, by the processor, a highest confidence series of well top picks by 

traversing the confidence priority queue until the queue is empty by retrieving a first element from the confidence priority queue and removing the first element from the queue, 

determining a new pick by performing correlation on each neighbor of the first element, 
assigning the new pick a pick quality value, 
adding the new pick to the confidence priority queue according to the confidence value
 and 
generating the highest confidence series of well top picks; 

and displaying, on a display connected to the processor, a result of generating the highest confidence series of well top picks.
11.) An apparatus comprising at least one tangible, non-transitory computer readable media that stores instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising:

identifying 


a selection from a user for 


a first well log and at least one second well log;

identifying

 a selection from the user for

 at least one seed pick 

as a well top in the first well log;

adding 

the at least one seed pick to a confidence priority queue;
assigning, in the confidence priority queue a priority to the at least one seed pick 
based on a confidence value that is based on a path length from the at least one seed pick and a quality
of the at least one seed pick, the at least one seed pick assigned a maximum priority;


determining 
at least one neighbor for each of the first well log and the at least one second
well log;

executing an iterative process that comprises:

traversing the confidence priority queue until the queue is empty by retrieving a
first element from the confidence priority queue and removing the first element from the queue,

determining a new pick by performing a correlation on each neighbor of the first
element,
assigning the new well top pick a pick quality value, and
adding the new well top pick to the confidence priority queue according to the
pick quality value; 
and
generating the highest confidence series of new well top picks.
11.) wherein
 adding the new pick to the confidence priority queue comprises adding the new pick to the confidence priority queue when a quality value of the pick exceeds at least one of a quality threshold and a cumulative confidence threshold.
12.) wherein the operation of
adding the new pick to the confidence priority queue comprises adding the new pick to the confidence priority queue
when the pick quality value exceeds at least one of a quality threshold or a cumulative confidence threshold.
12.) wherein the quality value of the pick is determined by:

    PNG
    media_image1.png
    116
    305
    media_image1.png
    Greyscale

where X and Y represent the 
correlated data sequences entered in the warping function.
13.) wherein the operations further comprise
determining the quality value of the pick by one or more 


correlated data sequences entered in a
warping function.
13.) wherein adding the new pick to the confidence priority queue further comprises:

searching the confidence priority queue for an element corresponding to the new pick;
updating the element corresponding to the new pick when the confidence priority queue contains the element corresponding to the new pick and the pick confidence value exceeds an element confidence value defining the confidence of the element; and

adding the new pick to the confidence priority queue when the confidence priority queue does not contain the element corresponding to the new pick.
14.) wherein the operation of adding the new pick to the confidence priority queue comprises:

searching the confidence priority queue for an element corresponding to the new pick;
updating the element corresponding to the new pick when the confidence priority queue contains the element corresponding to the new pick and the pick confidence value exceeds an
element confidence value defining the confidence of the element; and

adding the new pick to the confidence priority queue when the confidence priority queue does not contain the element corresponding to the new pick.
14.) wherein determining at least one neighbor for each well log comprises:

adding each well log to a complete weighted graph, wherein each well log is represented by a vertex, and each edge weight represents a distance between a first well log and a second well log; and
determining at least one neighbor for each vertex using Delaunay triangulation.
15.) wherein the operation of determining at least
one neighbor for each well log comprises:
adding each well log to a complete weighted graph, wherein each well log is represented by a vertex, and each edge weight represents a distance between a first well log and a second well log; and
determining at least one neighbor for each vertex using a triangulation algorithm.
15.) wherein the quality value is determined using a Pearson quality measure.
16.) wherein the operations further comprise determining the quality value using a Pearson quality measure.
16.) wherein the new confidence value is a function of the Pearson quality measure and the confidence value.
17.) wherein the new confidence value is a function of the Pearson quality measure and the confidence value.
17.) wherein performing correlation further comprises performing dynamic time warping on each neighbor of the well log.
18.) wherein the operations further comprise performing a dynamic time warping on each neighbor of the first and second well logs.
20.) wherein receiving the first well log and the at least second well log further comprises 
selecting, by a user, the first well log and the at least second well log.
21.) wherein the operations further comprise
identifying a 
selection, by the user, of the first well log and the at least second well log.


Claims 7 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, and 18-19 of U.S. Patent No. 10459098 in view of Kozyrev (US 20030225523 A1). One of ordinary skill in the art would have found it obvious to modify the previous claim with a GUI in order to allow interaction with the software (Kozyrev Par. 32) thus leading to a more interactive system.
6.) further comprising

displaying the highest confidence series of well top picks.
7.) wherein the operations further comprise
 displaying the highest confidence series of well top picks on a graphical user interface (GUI).


18.) further comprising

 displaying the first well log and the at least second well log and 

selecting, by a user, a seed pick for the display of the first well log and the at least second well log.
19.) wherein the operations further comprise:
displaying the first well log and the at least second well log on a graphical user interface (GUI); and
identifying a selection, by the user, of a seed pick for the display of the first well log and the at least second well log.
19.) 

displaying the highest confidence series of well top picks.
20.) wherein the operations further comprise
displaying the highest confidence series of new well top picks on a graphical user interface (GUI).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 11-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 8265876) in view of Dommisse (US 20090043507) hence forth Dom.
In claim 2, Yu discloses an apparatus comprising at least one tangible, non-transitory computer readable media that stores instructions that, when executed by at least one hardware processor (Column 5 Lines 38-51), cause the at least one hardware processor to perform operations comprising: identifying a first well log of a first well bore and at least a second well log of a second well bore (Column 6 Lines 23-47, Examiner considers receiving a seed trace and candidate trace from a first and second seismic horizon to be said first and second well log of a first and second wellbore); receiving at least one seed pick designating data in the first well log (Column 5 Lines 38-50); determining at least one neighbor for each of the first and second well logs based at least in part on the at least one seed pick (Col. 7 Lines 35-45); executing an iterative process (Column 8 Lines 20-25 “repeated”) that comprises: identifying a highest confidence pick (Column 6 Line 22 - Column 7 Line 34; see equations) based on a quality of the seed pick (Column 6 Line 22 - Column 7 Line 34; see equations), determining a new well pick by performing a correlation on each neighbor of the well log (Column 6 Line 22 - Column 7 Line 34; examiner considers the cross-correlation to be said correlation, the affinity to be said quality pick value, and calculating it over a series of samples sk+1 to be said generating the highest confidence series of picks), and assigning the new well pick a pick quality value (Column 6 Line 22 - Column 7 Line 34;); and generating a highest confidence series of the new well picks (Column 6 Line 22 - Column 7 Line 34;).
	Yu does not explicitly disclose a well top, a path length from the at least one seed pick.
Dom teaches geologic well tops (Par. 131 Dom speaks of wells with both top and base picks, these top picks are considered to be said well tops); a path length from the at least one seed pick (Par. 101 “well-to-well and pick-based distance measurements”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to combine the well tops and path length from the at least one seed pick of Dom to the invention of Yu in order to more accurately map a geological region (Dom Par. 131). 

In claim 4, Yu discloses displaying the first well log and the at least second well log and identifying a selection, by a user, a seed pick for the display of the first well log and the at least second well log (Fig. 6B, initial pick of S1 is shown at (4,4) on the grid and a candidate pick trace is shown at (3,4): Fig. 4, a monitor 410 is used to display the seismic data, also see Column 5 lines 38-50 and Column 7 lines 35-45).

In claim 5, Yu discloses wherein the operations further comprise assigning a high confidence value to the at least one seed pick (Column 7, Line 10-15, The seed and candidate with the largest value selects trace s as the trace with the seed pick and candidate value as the next pick).

In claim 6, Yu discloses wherein the operations further comprise assigning a high confidence value to the at least one seed pick (Column 7, Line 10-15, The seed and candidate with the largest value selects trace s as the trace with the seed pick and candidate value as the next pick).

In claim 7, Yu discloses wherein the operations further comprise displaying the highest confidence series of well top picks (Column 7 lines 28-34, all following picks are found from seeds already in the sequence, wherein the "Pick order'' is an attribute of the horizon that can be displayed) on a graphical user interface (GUI) (Column 5 Lines 45-52).

In claim 8, Yu discloses wherein the operation of determining at least one neighbor for each well log comprises: adding each well log to a complete weighted graph that comprises at least one vertex and at least one edge, wherein each well log is represented by a vertex and each edge weight represents a distance between a first well log and a second well log; and determining at least one neighbor for each vertex (Column 6 lines 39-55 and Column lines 35-47,each pick is shown as a set of ordered pairs on a grid, wherein the pick at each seed trace, s, is projected in the OVF calculated direction to an adjacent, unpicked trace, which is a candidate trace, cj and the point where the projection intersects cj becomes a candidate location for the next pick).
In claim 9, Yu discloses wherein the operation of receiving the first well log and the at least second well log further comprises identifying a selection, by a user, of the first well log and the at least second well log (Column 7 lines 10-15, the seed and candidate with the largest value of Cs,j selects traces as the trace with the seed pick and candidate as the next pick).

In claim 11, Yu discloses an apparatus comprising at least one tangible, non-transitory computer readable media that stores instructions that, when executed by at least one hardware processor (Column 5 Lines 38-51), cause the at least one hardware processor to perform operations comprising: identifying a selection from a user for a first well log and at least one second well log (Column 6 Lines 23-47, Examiner considers receiving a seed trace and candidate trace from a first and second seismic horizon to be said first and second well log of a first and second wellbore, Column 7 lines 10-15, the seed and candidate with the largest value of Cs,j selects trace s as the trace with the seed pick and candidate as the next pick); identifying a selection from the user for at least one seed pick as a well in the first well log (Fig. 6B, initial pick of S1 is shown at (4,4) on the grid and a candidate pick trace is shown at (3,4): Fig. 4, a monitor 410 is used to display the seismic data, also see Column 5 lines 38-50 and Column 7 lines 35-45); adding the at least one seed pick to a confidence priority queue (Column 6 lines 23-38 Examiner considers the auto-picking algorithm making a decision on the preferred picking direction by computing the Confidence to be said priority queue); assigning, in the confidence priority queue a priority to the at least one seed pick based on a confidence value that is based a quality of the at least one seed pick, the at least one seed pick assigned a maximum priority (Column 6 line 22 – Column 7 line 34, Confidence is based on two quantities: the "Affinity" between traces and the difference in time or depth between the seed pick and the candidate picks); determining at least one neighbor for each of the first well log and the at least one second well log (Col. 7 Lines 35-45); executing an iterative process (Column 8 Lines 20-25 “repeated”) that comprises: traversing the confidence priority queue until the queue is empty by retrieving a first element from the confidence priority queue and removing the first element from the queue (Column 8 Lines 20-25 “no candidate traces remaining”); determining a new pick by performing a correlation on each neighbor of the first element, assigning the new well pick a pick quality value, and adding the new well pick to the confidence priority queue according to the pick quality value (Column 7 lines 5-15, the seed and candidate with the largest value of Cs,j selects trace s as the trace with the seed pick and candidate cj as the next pick, wherein, for picking purposes cj is shifted vertically so that the event sample in cj is at the same time (or depth) as the event sample in the seed trace, then cj is replaced by an average between the seed and cj according to this equation  ; and Column 7 lines 27-35, all subsequent picks are found from seeds already in the queue, so the Pick order is considered to be an attribute of the horizon that can be displayed; when no more picks can be made in the sequence, a new seed is selected and a new sequence starts); and generating the highest confidence series of new well picks (Fig. 4, 410 and Column 5 Lines 38-52).
Yu does not explicitly disclose a well top, a path length from the at least one seed pick.
Dom teaches geologic well tops (Par. 131 Dom speaks of wells with both top and base picks, these top picks are considered to be said well tops); a path length from the at least one seed pick (Par. 101 “well-to-well and pick-based distance measurements”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to combine the well tops and path length from the at least one seed pick of Dom to the invention of Yu in order to more accurately map a geological region (Dom Par. 131). 

In claim 12, Yu discloses wherein the operation of adding the new pick to the confidence priority queue comprises adding the new pick to the confidence priority queue when the pick quality value exceeds at least one of a quality threshold or a cumulative confidence threshold (Column 7 lines 48-58 and Fig. 60, to assess the next set of candidate picks, neighbor traces are tested relative to S1 and S2. Candidate pick of Trace (5,4) relative to S1 has a confidence value of 0.5; candidate pick of Trace (4,5) relative to S1 has a confidence value of 0.1; candidate pick of Trace (3,5) relative to S2 has a confidence value of 0.9).


In claim 19, Yu discloses wherein the operations further comprise: displaying the first well log and the at least second well log on a graphical user interface (GUI) (Column 5 Lines 45-52); and identifying a selection, by the user, of a seed pick for the display of the first well log and the at least second well log (Fig. 6B, initial pick of S1 is shown at (4,4) on the grid and a candidate pick trace is shown at (3,4): Fig. 4, a monitor 410 is used to display the seismic data, also see Column 5 lines 38-50 and Column 7 lines 35-45).

In claim 20, Yu discloses wherein the operations further comprise displaying the highest confidence series of new well top picks (Column 7 lines 28-34, all following picks are found from seeds already in the sequence, wherein the "Pick order'' is an attribute of the horizon that can be displayed) on a graphical user interface (GUI) (Column 5 Lines 45-52).

In claim 21, Yu discloses wherein the operations further comprise identifying a selection, by the user, of the first well log and the at least second well log (Column 7 lines 10-15, the seed and candidate with the largest value of Cs,j selects trace s as the trace with the seed pick and candidate as the next pick).

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dom hence forth combination Yu, and in further view of Souhei Morita (Extracting time-ordered pairs of similar subsequences by time warping approach, 08/22/2004) hence forth NPL1.
In claim 3, combination Yu does not explicitly disclose wherein performing correlation further comprises performing dynamic time warping on each neighbor of the well log.
However, NPL1 teaches performing dynamic time warping (Page 4, Par. 3, Lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use dynamic time warping as taught by NPL 1 on each of the neighbors of combination Yu in order to match matching neighboring data points while absorbing local time differences (Page 4, Par. 3, Lines 7-16).

In claim 13, combination Yu does not explicitly disclose wherein the operations further comprise determining the quality value of the pick by one or more correlated data sequences entered in a warping function.
However, NPL1 teaches performing dynamic time warping (Page 4, Par. 3, Lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use dynamic time warping as taught by NPL 1 on each of the neighbors of combination Yu in order to match matching neighboring data points while absorbing local time differences (Page 4, Par. 3, Lines 7-16).

In claim 18, combination Yu does not explicitly disclose wherein the operations further comprise performing a dynamic time warping on each neighbor of the first and second well logs.
However, NPL1 teaches performing dynamic time warping (Page 4, Par. 3, Lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled performing a dynamic time warping on each neighbor of the first and second well logs as taught by NPL 1 on each of the neighbors of combination Yu in order to match matching neighboring data points while absorbing local time differences (Page 4, Par. 3, Lines 7-16).

Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu  in view of Dom, as in claims 8 and 11 above, and in further view of Ye (US 6295504).

In claim 10, Yu discloses wherein the operation of determining at least one neighbor for each well log further comprises using a triangulation (to assess the next set of candidate picks, neighbor traces are tested relative to S1 and S2, wherein candidate pick of Trace (5,4) relative to S1 has a confidence value of 0.5).
Yu is silent regarding a triangulation algorithm.
 However, Ye teaches various graph structures used to analyze neighbors within a well log including Delaunay triangulation (Column 6 Line 60 – Column 7 Lines 6).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filled to combine a triangulation algorithm as taught by Ye with the invention of Yu as a matter of design choice for the purpose of reducing processing time when carrying out a mathematical algorithm.

In claim 14, Yu does not explicitly disclose wherein the operation of adding the new pick to the confidence priority queue comprises: searching the confidence priority queue for an element corresponding to the new pick; updating the element corresponding to the new pick when the confidence priority queue contains the element corresponding to the new pick and the pick confidence value exceeds an element confidence value defining the confidence of the element; and adding the new pick to the confidence priority queue when the confidence priority queue does not contain the element corresponding to the new pick.
Ye teaches searching the confidence priority queue for an element corresponding to the new pick (Fig. 6, 740); updating the element corresponding to the new pick when the confidence priority queue contains the element corresponding to the new pick and the pick confidence value exceeds an element confidence value defining the confidence of the element (Fig. 6, 740  to 760, Column 12 Lines 23-35); and adding the new pick to the confidence priority queue when the confidence priority queue does not contain the element corresponding to the new pick (Fig. 6, 780).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to combine the steps for adding the new pick to the priority key listed above as taught by Ye to the invention of Yu as a matter of design choice for the purpose of reducing processing time when carrying out a mathematical algorithm.

In claim 15, Yu discloses wherein the operation of determining at least one neighbor for each well log comprises: adding each well log to a complete weighted graph, wherein each well log is represented by a vertex, and each edge weight represents a distance between a first well log and a second well log (each pick is shown as a set of ordered pairs on a grid, wherein the pick at each seed trace, s, is projected in the OVF calculated direction to an adjacent, unpicked trace, which is a candidate trace, cj and the point where the projection intersects cj becomes a candidate location for the next pick, col. 6, lines 39-55 and col. 7, lines 35-4 7); and determining at least one neighbor for each vertex (to assess the next set of candidate picks, neighbor traces are tested relative to S1 and S2, wherein candidate pick of Trace (5,4) relative to S1 has a confidence value of 0.5).
Yu doesn’t explicitly disclose using a triangulation algorithm.
However, Ye teaches various graph structures used to analyze neighbors within a well log including Delaunay triangulation (Column 6 Line 60 – Column 7 Lines 6).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filled to combine a triangulation algorithm as taught by Ye with the invention of Yu as a matter of design choice for the purpose of reducing processing time when carrying out a mathematical algorithm.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu  in view of Dom, and in further view of Fitsum Admasu (Automatic Method for Correlating Horizons across Faults in 3D Seismic Data, In Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, Washington DC, June 2004).

In claim 16 Yu does not explicitly disclose wherein the operations further comprise determining the quality value using a Pearson quality measure.
NPL2 teaches the quality value is determined using a Pearson quality measure (section 2.1, Eqn 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the quality value is determined using a Pearson quality measure as taught by NPL2 in the determining of the quality value pick of combination modified Yu in order to increase accuracy and robustness in respect to noise (NPL2 section 2.1 Lines 3-6).

In claim 17 wherein the new confidence value is a function of the affinity between traces and the confidence value (Confidence is based on two quantities: the "Affinity" between traces and the difference in time or depth between the seed pick and the candidate picks, col. 6, lines 35-40). 
Yu fails to explicitly disclose a Pearson quality measure. 
Dom teaches using a quality measure (Para. 81). Modified Yu is silent regarding a Pearson quality measure.
However, NPL2 teaches the quality value is determined using a Pearson quality measure (section 2.1, Eqn 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the quality value is determined using a Pearson quality measure as taught by NPL2 in the determining of the quality value pick of modified Yu, thus making the new confidence value a function of the Pearson quality measure and the confidence value in order to increase accuracy and robustness in respect to noise (NPL2 section 2.1 Lines 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herkenhoff 20060193205, Gunasekera 6018497.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/           Examiner, Art Unit 2865    

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                 7/8/22